                                                                                 DISTRICT OF OREGON
                                                                                      FILED
                                                                                    January 10, 2019
                                                                               Clerk, U.S. Bankruptcy Court



           Below is an order of the court.




                                                                   _____________________________
                                                                          TRISH M. BROWN
                                                                        U.S. Bankruptcy Judge


                             IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

          In re                                      Case No. 16-33831-tmb7

          Stanley Eugene Ash,                        STIPULATED ORDER ON OBJECTION
                                                     TO CLAIM AND ORDER THEREON
                           Debtor-in-Possession.

                  THIS MATTER having come fore the Court on Proof of Claim No. 13 (the

      “Claim”), Objection to Claim, and Order Thereon (Docket #132) (the “Objection”), the

      stipulation of the parties appearing below, and good cause appearing,

                  IT IS HEREBY ORDERED that the Objection is SUSTAINED IN PART and that

          the Claim of Intelekia Law Group, LLC is ALLOWED in the amount of $18,000.

                                                   ###




Page 1 of 2        STIPULATED ORDER ON OBJECTION TO CLAIM AND ORDER                 VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
                   THEREON                                                            319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869


       
                             Case 16-33831-tmb7     Doc 155   Filed 01/10/19
          PRESENTED BY:                                First Class Mail:

          VANDEN BOS & CHAPMAN, LLP                    Stanley Eugene Ash
                                                       600 SE 177th, Apt. O162
          By:/s/Christopher N. Coyle                   Vancouver, WA 98683
            Christopher N. Coyle, OSB #073501
            Of Attorneys for Debtor                    Lynnette May and Amy Asivido
                                                       7420 Bridgeport Rd
                                                       Portland, OR 97224
          LBR 9021-1 CERTIFICATION
          I certify that I have complied with the      DAVID A. BLEDSOE
          requirement of LBR 9021-1(a); this is a      Perkins Coie LLP
          stipulated order.                            1120 NW Couch St, 10th Fl
                                                       Portland, OR 97209
          By:/s/Christopher N. Coyle
            Christopher N. Coyle, OSB #073501          Bennington & Moshofsky, P.C.
                                                       4800 SW Griffith Dr #350
                                                       Beaverton, OR 97005
          SO STIPULATED:
                                                       KATHRYN F. GAPINSKI
          VANDEN BOS & CHAPMAN, LLP                    Bouneff Chally & Koh
                                                       2722 NE 33rd Ave
          By:/s/Christopher N. Coyle                   Portland, OR 97212
            Christopher N. Coyle, OSB #073501
            Of Attorneys for Debtor                    PETER D. MOHR
                                                       Jordan Ramis PC
                                                       2 Centerpointe Dr, 6th fl
          MOTSCHENBACHER & BLATTNER, LLP               Lake Oswego, OR 97035

          By:/s/Troy G. Sexton                        PRA Receivables Management, LLC
            Troy G. Sexton, OSB #115184               PO Box 41021
            Of Attorneys for Intelekia Law Group, LLC Norfolk, VA 23541

                                                       Electronic Mail:
                                                       The foregoing was served on all
                                                       CM/ECF participants through the
                                                       Court's Case Management/Electronic
                                                       Case File system.




Page 2 of 2      STIPULATED ORDER ON OBJECTION TO CLAIM AND ORDER                  VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                 THEREON                                                             319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869


       
                            Case 16-33831-tmb7      Doc 155   Filed 01/10/19
